Exhibit 12.1 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Fixed Charges For the six months ended June 30, 2014 Pretax loss from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ ) Add: Interest on indebtedness (excluding capitalized interest) 105,233,235 Amortization of debt related expenses 2,866,715 Portion of rents representative of the interest factor 3,988,816 95,072,781 Distributed income from equity investees 125,693,676 Pretax earnings from continuing operations, as adjusted $ 220,766,457 Fixed charges - Interest on indebtedness (including capitalized interest) $ 105,970,064 Amortization of debt related expenses 545,795 Portion of rents representative of the interest factor 3,988,816 Fixed charges $ 110,504,675 Ratio of earnings to fixed charges 2.0
